Name: Commission Regulation (EEC) No 471/88 of 19 February 1988 re-establishing the levying of customs duties on men' s or boys' knitted or crocheted suits and ensembles, products of category 75 (order No 40.0750), and other made up textile articles, products of category 112 (order No 40.1120) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 47/ 18 Official Journal of the European Communities 20 . 2. 88 COMMISSION REGULATION (EEC) No 471/88 of 19 February 1988 re-establishing the levying of customs duties on men's or boys' knitted or crocheted suits and ensembles, products of category 75 (order No 40.0750), and other made up textile articles, products of category 112 (order No 40.1120) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, 40.0750), and other made up textile articles, products of category 112 (order No 40.1120), the relevant ceiling amounts to respectively 9 000 pieces and 7 tonnes ; whereas on 12 February 1988 imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to South Korea, HAS ADOPTED THIS REGULATION : Whereas Article 2 of Regulation (EEC) No 3783/87, provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men's or boys' knitted or crocheted suits and ensembles, products of category 75 (order No Article 1 As from 23 February 1988 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order No Category - CN code Description (1 ) (2) (3) (4) 40.0750 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensem ­ bles, of wool, of cotton or of man-made fibres, exclu ­ ding ski suits 40.1120 112 6307 20 00 ex 6307 90 99 Other made up textile articles, woven, excluding those of categories 113 and 114 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 367, 28 . 12. 1987, p . 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 . 20. 2 . 88 Official Journal of the European Communities No L 47/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1988. For the Commission COCKFIELD Vice-President